 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                       DISTRICT OF NEVADA

 5

 6    FREDRICK J. BENSON,                               Case No. 2:19-cv-01063-RFB-NJK
 7                       Petitioner,                    ORDER
 8           v.
 9    JAMES DZURENDA, et al.,
10                       Respondents.
11

12          On November 25, 2019, the Court directed Petitioner to show cause why the Court should

13   not dismiss this action as an unauthorized second or successive Habeas Corpus Petition. ECF No.

14   6. Petitioner has filed a Motion for Extension of Time. ECF No. 8. Petitioner asks for additional

15   time to apply for authorization to file a second or successive petition. Id. at 1; see also 28 U.S.C.

16   § 2244(b)(3). Because Petitioner has not yet obtained authorization, the Court cannot keep this

17   action open. However, because Petitioner has stated that he wants to apply for authorization, the

18   Court will refer this action to the Court of Appeals.

19          IT THEREFORE IS ORDERED that the Motion for Extension of Time (ECF No. 8) is

20   DENIED as moot.

21          IT FURTHER IS ORDERED that, pursuant to Circuit Rule 22-3(a), the Clerk of Court shall

22   refer this action to the United States Court of Appeals for the Ninth Circuit.

23          IT FURTHER IS ORDERED that the Clerk of Court shall administratively close this action.

24          DATED: December 12, 2019.
25                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
26                                                                United States District Judge
27

28
                                                        1
